

95 HR 7551 IH: Earned Income and Child Tax Credits Outreach Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7551IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Ms. Moore (for herself, Ms. Sewell of Alabama, Mr. Beyer, Ms. Norton, Mr. Bishop of Georgia, Mr. Gomez, Mr. Nadler, Mrs. Murphy of Florida, Mr. Richmond, Ms. Schakowsky, Mr. Larson of Connecticut, Mrs. Carolyn B. Maloney of New York, Mr. Horsford, Ms. Fudge, Mr. Doggett, Mrs. Watson Coleman, Mr. Higgins of New York, Mr. Panetta, Mr. Danny K. Davis of Illinois, Mr. Suozzi, Mrs. Lawrence, Ms. Garcia of Texas, Ms. Jackson Lee, Mr. Cohen, Ms. Judy Chu of California, Mr. Hastings, Mr. Thompson of Mississippi, Mr. Green of Texas, Mr. Kind, Ms. DeLauro, Mr. Carson of Indiana, Mr. Ryan, Ms. DelBene, Mr. Blumenauer, and Mr. Schneider) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to conduct outreach to inform certain individuals of their potential eligibility for the Earned Income Tax Credit and the Child Tax Credit, and for other purposes.1.Short titleThis Act may be cited as the Earned Income and Child Tax Credits Outreach Act of 2020. 2.Outreach to certain individuals regarding the Earned Income Tax Credit and the Child Tax Credit(a)In generalNot later than January 31, 2021, and again before January 31, 2022, the Secretary of the Treasury shall carry out a program of public outreach, including on the internet and through mailed notices, to inform identified individuals of their potential eligibility for the earned income tax credit under section 32 of the Internal Revenue Code of 1986 and the child tax credit under section 24 of such Code. (b)Identified individualsThe term identified individuals means individuals who used the non-filer portal to provide their identifying information and receive recovery rebate payments. (c)Non-Filer portalThe term non-filer portal means the electronic portal established by the Secretary of the Treasury for the purpose of making payments under section 6428 of the Internal Revenue Code of 1986 to individuals who did not file a return of tax for 2018 or 2019.(d)Notice contentsMailed notices sent to identified individuals under subsection (a) shall provide—(1)a description of the earned income tax credit and the qualifications for receiving such credit,(2)a description of the child tax credit and the qualifications for receiving such credit, (3)information on the availability of, and eligibility requirements for receiving, advice and assistance from qualified return preparation programs as defined in section 7526A(e)(1) of the Internal Revenue Code of 1986, and information regarding how to locate and contact such programs, and(4)information on the availability of, and eligibility requirements for receiving, advice and assistance from organizations that provide tax counseling for the elderly pursuant to a cooperative agreement with the Internal Revenue Service under section 163 of the Revenue Act of 1978 (Public Law 95–600), and information regarding how to locate and contact such organizations.3.Effectiveness study(a)StudyThe Treasury Inspector General for Tax Administration shall conduct a study to—(1)evaluate the outreach conducted under section 2(a), including—(A)a description of communications the Internal Revenue Service issued, (B)the date the Internal Revenue Service issued communications on the internet and the date mailed notices were sent,(C)whether the information provided on the internet and in mailed notices adequately described the earned income tax credit and the child tax credit and the qualifications for receiving such credits,(D)in what languages such communications were offered, (E)the number of filers who used the non-filer portal to properly claim recovery rebate payments,(F)the number of mailed notices that were returned to the IRS as undeliverable each year, and (G)whether, in year 2021, the Secretary of the Treasury developed and applied performance measurement standards and evaluated the effectiveness of the outreach, and what changes were made in 2022 as a result of such evaluation, and (2)make recommendations for improving outreach to expand the use of the credits by identified individuals. (b)ReportNot later than December 31, 2022, the Treasury Inspector General for Tax Administration shall submit to the Committee on Ways and Means of the House of Representatives and the Senate Committee on Finance a report on the results of the study conducted under subsection (a). 